
	
		I
		111th CONGRESS
		1st Session
		H. R. 3915
		IN THE HOUSE OF REPRESENTATIVES
		
			October 22, 2009
			Mr. Schock introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend the temporary suspension of duty on phenyl
		  (4,6-dimethoxy-pyrimidin-2-yl) carbamate.
	
	
		1.Phenyl
			 (4,6-dimethoxy-pyrimidin-2-yl) carbamate
			(a)In
			 generalHeading 9902.33.59 of
			 the Harmonized Tariff Schedule of the United States (relating to phenyl
			 (4,6-dimethoxy-pyrimidin-2-yl) carbamate) is amended by striking the date in
			 the effective period column and inserting 12/31/2011.
			(b)Effective
			 dateThe amendment made by
			 this section applies with respect to goods entered, or withdrawn from warehouse
			 for consumption, on or after the 15th day after the date of the enactment of
			 this Act.
			
